— Appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered January 16, 2007 in a personal injury action. The order, insofar as appealed from, denied the motion of defendant Palmisano Architecture & Design, LLC for summary judgment and granted that part of the motion of plaintiff for leave to amend the complaint.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present — Centra, J.P., Lunn, Fahey, Peradotto and Gorski, JJ.